Per Curiam.
Appellant challenges his judgment and sentence for one count of trafficking in heroin and one count of possession of drug paraphernalia. We affirm but remand for correction of a scrivener's error in the judgment and sentence. Appellant filed a motion to correct a sentencing error pursuant to Florida Rule of Criminal Procedure 3.800(b)(2), noting there was a scrivener's error in the statutory citations for the trafficking offense. The trial court granted the motion and entered an amended judgment and sentence that corrected this error on one page but failed to correct it on another. We remand for the trial court to correct the statutory citation for the trafficking offense on page 2 of the judgment and sentence to reflect section 893.135(1)(c)1., Florida Statutes.
AFFIRMED and REMANDED .
Wolf, Jay, and Winsor, JJ., concur.